Citation Nr: 9931789	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for a disability of 
the right knee.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel











REMAND

The veteran served on active duty from March 1973 to June 
1979.  The service medical records indicate that the veteran 
was treated for disability of the right knee during service.

A claim for service connection for residuals of an injury to 
the right knee was received from the veteran in March 1995.  
She submitted copies of medical records from the University 
of Illinois Hospital showing treatment for disability of the 
right knee following an injury at work in October 1992 in 
which a hydraulic chair collapsed and partially fell on the 
right knee.  Some of these copies, including clinical 
progress notes from the orthopedic clinic for the period from 
February through August 1993 and clinical notes from the pain 
control center in September and October 1993, contain some 
alterations and some pages where areas are not clear.

In a rating in July 1995, the regional office granted service 
connection for residuals of an injury to the right knee, 
assigning a noncompensable evaluation for this disability.  
The regional office determined that her current right knee 
pathology was due to the intercurrent injury on the job that 
occurred in October 1992 and subsequent surgery.  They also 
denied service connection for a disability of the left knee.

In a timely received notice of disagreement dated in July 
1995, the veteran argued that the accident which occurred in 
October 1992 would not have occurred except for the injury 
which occurred in service.  She maintained that the accident 
in October 1992, and the disability resulting therefrom, 
could not be dissociated from the disability for which he is 
service connected.  She also believed that she had a 
disability of the left knee which was directly related to the 
disability of the right knee, because of additional stress 
placed on the left knee.

The Board remanded the veteran's appeal for a comprehensive 
evaluation for disability of the right knee in January 1998.  
The regional office was requested to make arrangements for a 
special orthopedic examination of the veteran.  After 
reviewing the veteran's records, the examiner was to express 
an opinion whether there was any etiological relationship 
between the veteran's injury and disability which occurred in 
October 1992 and the disability which was present in service.  
The regional office was then requested to review and 
adjudicate the question of the proper rating for the 
disability of the right knee.  The regional office was also 
requested to review the question of service connection for 
disability of the left knee, (as a proper notice of 
disagreement with regard to the denial of service connection 
for this disability had been received).  The Board requested 
that the regional office issue a statement of the case, if 
the veteran's claim for this disability was denied.

Thereafter, the regional office requested that the veteran 
provide certain additional information, and she failed to 
respond.

The veteran did appear for a Department of Veterans Affairs 
(VA) examination in June 1998.  However, the examiner 
specifically noted that he did not have a copy of the claims 
folder or a copy of the Board's remand available for review.  
Based on the veteran's history, the examiner concluded that 
the veteran did have traumatic arthritis of the right knee, 
and that such arthritis appeared to have been present for 
some time.  The examiner also expressed the opinion that 
there was an underlying chronic anterior cruciate ligament 
tear which caused some instability, and that such disability 
was secondary to the significant arthritis with bone rubbing 
against bone, or due to a loose body which might be present.  
However, the examiner did not offer an opinion concerning 
whether the current disability of the right knee was 
etiologically related to the disability in service, or solely 
related to the injury on the job in 1992. 

The regional office scheduled another examination of the 
veteran, but she failed to appear for such examination.

The regional office then reaffirmed the previous rating for 
disability of the right knee.  The regional office did not 
review and adjudicate the question of service connection for 
disability of the left knee, nor provide a statement of the 
case to the veteran relating to this issue.

Because of the failure to provide the necessary information 
to the VA examiner, there was a responsibility on the part of 
the VA to develop this claim further.  This was recognized by 
scheduling the veteran for another examination.  The reasons 
for her failure to report for this second examination is not 
readily apparent from the record.  The Board believes that 
the veteran should be provided one last opportunity to 
provide clarifying data.

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should contact 
the University of Illinois Hospital 
directly and request clear copies of the 
veteran's clinical treatment records for 
the period from October 1992 through 
1995.  Specifically, the regional office 
should request clear copies of the 
veteran's clinical progress notes at the 
orthopedic clinic in 1993 and copies of 
the clinical progress notes from the pain 
control center in 1993.

2.  The regional office should make 
arrangements for a special orthopedic 
examination of the veteran to determine 
the nature and extent of all disability 
of the right and left knee.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The veteran should be reminded 
of the necessity for reporting for such 
examination, and of the consequences of a 
failure to report.

After reviewing the veteran's records, 
the orthopedic examiner should express an 
opinion concerning whether there is any 
etiological relationship between the 
veteran's injury and disability which 
occurred in October 1992 and the 
disability that occurred in service.  In 
addition, the examiner should express an 
opinion concerning whether there is any 
etiological relationship between any 
disability of the left knee which is 
found on the current examination and the 
veteran's service-connected disability of 
the right knee.

The examiner should also express an 
opinion concerning whether there has been 
any aggravation of the veteran's current 
right knee disability (if not directly 
related to the service connected 
disability) by reason of the service-
connected residuals of the meniscectomy 
which occurred in service, and the degree 
of aggravation, if any.  Finally, the 
examiner should express an opinion 
concerning whether there has been any 
aggravation of any disability of the left 
knee (if not directly related to the 
service connected disability) by reason 
of the service-connected residuals of her 
right knee meniscectomy which occurred in 
service, and the degree of aggravation, 
if any.  The claims file should be made 
available to the examiner prior to and 
during the examination of the veteran.

3.  The regional office should then 
adjudicate the question of the proper 
rating to be assigned for disability of 
the right knee consistent with all laws, 
regulations, and pertinent Court 
decisions.

4.  The regional office should also 
adjudicate the question of service 
connection for disability of the left 
knee, considering all pertinent laws, 
regulations, and Court decisions.  If the 
issue is denied, the appellant should be 
provided a statement of the case on this 
issue.  She should also be informed of 
her right to perfect an appeal of such 
denial by submitting a formal appellate 
document, and her right to submit 
additional evidence.

Thereafter, all issues deemed to be in appellate status 
should be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
until and unless she receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).







